—Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus, to compel Kenneth Rohl, Justice of the Supreme Court, Suffolk County, to determine a proceeding captioned "Sommer v Suffolk County Medical Examiner” and for the imposition of sanctions.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
*422Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.